IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2185 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 80 DB 2015
           v.                   :
                                :            Attorney Registration No. 30286
MICHAEL HOWARD MARKS,           :
                Respondent      :            (Allegheny County)


                                          ORDER


PER CURIAM:


      AND NOW, this 15th day of July, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated June 19,

2015, the Joint Petition in Support of Discipline on Consent is hereby GRANTED

pursuant to Pa.R.D.E. 215(g), and it is

      ORDERED that Michael Howard Marks is suspended on consent from the

practice of law for a period of eighteen months, the suspension is stayed in its entirety

and he is placed on probation for a period of eighteen months, subject to the following

conditions:

       1.     Respondent shall continue treatment with Susan Atkinson, PhD, or

       another similarly qualified mental healthcare professional, who is to direct

       and supervise his activities;

       2.     Respondent shall cooperate with directions of the mental healthcare

       professional supervising his treatment, take medications as prescribed and

       engage in therapy and counseling as directed;
3.    Respondent shall file quarterly written reports with the Secretary of the

Board and shall attach reports verifying the above counseling and treatment;

and

4.    Respondent shall file quarterly reports with the Office of Disciplinary

Counsel attesting to his continued compliance with Rule of Professional

Conduct 1.15 (relating to safekeeping property).